Exhibit 10.1
 
Execution Version
 
SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
 
This SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Second Amendment”)
is dated as of the 14th day of June, 2015 (the “Second Amendment Date”) by and
between Brighthaven Ventures, L.L.C., a North Carolina limited liability company
having its registered office at 3200 East Hwy. 54, Suite 100, Research Triangle
Park, NC 27709 (“BHV”) and Islet Sciences, Inc., a Nevada corporation having its
principal place of business at 6601 Six Forks Rd., Suite 140, Raleigh, NC 27615
(“ISLT”).  All capitalized terms used in this Second Amendment and not otherwise
defined herein shall have the meanings set forth in the Agreement.
 
WITNESSETH THAT:
 
WHEREAS, BHV and ISLT entered into the Exclusive License Agreement dated March
3, 2015, as amended on May 29, 2015 (the “Agreement”); and
 
WHEREAS, in accordance with Article 29 of the Agreement, BHV and ISLT wish to
amend the Agreement as set forth in this Second Amendment;
 
NOW,   THEREFORE,   in consideration   of   the   covenants   and   obligations
expressed herein, and intending to be legally bound, the Parties hereto agree as
follows:


1.           The fourth sentence of Article 33 of the Agreement (in which the
Financing Period is defined) is hereby deleted and replaced with the following:


The “Financing Period” shall constitute that period of time beginning on the
Execution Date and ending on June 22, 2015.


2.           This Second Amendment is limited as specified and shall not
constitute a modification, amendment or waiver of any other provision of the
Agreement.  Except as amended by this Second Amendment, the Agreement shall
remain in full force and effect, subject to and in accordance with Article 33 of
the Agreement.  For clarity, the Effectiveness Condition shall not be deemed to
have been met, and the Effective Date shall not be deemed to have occurred, by
virtue of this Second Amendment.  The Effective Date shall only occur, if at
all, upon the satisfaction of the Effectiveness Condition prior to the end of
the Financing Period (as such definition is amended by this Second Amendment) in
accordance with Article 33 of the Agreement.


3.           The Second Amendment is effective as of the Second Amendment
Date.  This Second Amendment may be executed by the Parties in one or more
identical counterparts, all of which together will constitute this Second
Amendment.  If this Second Amendment is executed in counterparts, no signatory
hereto will be bound until both Parties have duly executed a counterpart of this
Second Amendment.


[signature page to follow]
 
 
1

--------------------------------------------------------------------------------

 
 
[Signature Page to Second Amendment to Exclusive License Agreement]
 
IN WITNESS WHEREOF, the Parties by their respective authorized representatives,
have executed this Second Amendment to the Agreement.
 
Brighthaven Ventures, L.L.C.
 
By: /s/ Bentley Cheatham
 
Bentley Cheatham, Ph.D.
 
Title:  Chief Executive Officer
 
 
 
Islet Sciences, Inc.
 
By: /s/ Steven R. Delmar
 
Steven R. Delmar
 
Title:  Chief Financial Officer
 
 
2

--------------------------------------------------------------------------------